Citation Nr: 1416407	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a right ring finger disability.

7. Entitlement to a compensable rating for a right foot second toe hammertoe.

8.  Entitlement to a compensable rating for left shoulder strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to September 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) (the agency of original jurisdiction (AOJ)).  

Issues of service connection for a left heel disability and entitlement to a temporary total rating have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  The Veteran's October 2008 claim for service connection specifically referred to residuals of a left ankle sprain, and the RO therefore thus adjudicated the claim.  It was not until the hearing before the undersigned that the Veteran mentioned that he was seeking service connection for a left heel disability.  

The issues of service connection for residuals of a right shoulder injury and bilateral plantar fasciitis, and entitlement to a compensable rating for left shoulder strain are being REMANDED to the AOJ.  The Veteran will be notified if action on his part is required.


FINDINGS OF FACT

1.  During the December 2013 hearing, prior to the promulgation of a decision in the appeal seeking service connection for a low back disability, residuals of a right ring finger fracture and hearing loss, the Veteran withdrew his appeal regarding such issues; there is no question of fact or law as to these issues remaining before the Board.

2.  The Veteran is not shown to have a left ankle disability.

3.  The Veteran has hammertoe only of the right second toe.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met as to the claims seeking service connection for a low back disability, residuals of a right ring finger fracture and hearing loss; the Board has no further jurisdiction to consider an appeal in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A compensable rating for hammertoe of the right second toe is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal pertaining to the rating for right foot second toe hammertoe is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating. 

The appellant was advised of VA's duties to notify and assist in the development of these claims.  An October 2008 letter, prior to the adjudication of the claims, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and he has been afforded examinations to determine the existence of a left ankle injury and the severity of the hammertoe of the right second toes.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in December 2013 focused on the elements necessary to substantiate the instant claims; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.

      Withdrawn claims

The Board has jurisdiction in all questions subject to a decision by the Secretary [of Veterans Affairs] under 38 U.S.C. § 511(a).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record during the hearing before the undersigned in December 2013, the appellant withdrew his appeal seeking service connection for a low back disability, residuals of a right ring finger fracture and hearing loss.  Accordingly, the Board does not have any further jurisdiction to review an appeal as to these issues, and the instant appeal as to these issues must be dismissed.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in a report of medical history in February 2008, he indicated he had painful or swollen joints.  He referred to foot trouble.  On the service retirement examination in February 2008, it was noted he had full range of motion of the left lower extremity.  Another report of medical history in May 2008 shows he said he had a left ankle sprain.  

The Veteran submitted a claim of service connection for, in part, a deformed right foot toe and a left ankle sprain.

On November 2008 VA joints examination, the Veteran reported he sprained his left ankle during physical training.  He stated the condition had been stable since service and that he used Ibuprofen as needed for pain.  X-rays of the left ankle were normal.  The pertinent diagnosis was normal left ankle examination.  

On November 2008 VA examination of the feet, the Veteran reported pain on the ball of his right foot and on the second toe, as well as stiffness.  He denied swelling, heat, redness, weakness and fatigability.  Examination revealed tenderness to palpation on the ball of the right foot directly proximal to the second toe.  There was tenderness of the toe with movement due to the inability to fully extend.  There was no evidence of instability, weakness or abnormal weight bearing.  There was a contracture of the right second toe at 30 degrees flexed with no claw foot.  The diagnosis was right foot, second toe hammertoe.  

At the hearing before the undersigned, the Veteran testified that he has hammertoe of only one toe.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The Board acknowledges the Veteran referred to a left ankle sprain in May 2008.  However, there is no indication in the STRs that he sought treatment during service for such complaint.  Specifically, on the November 2008 VA examination the left ankle was found to be normal, including by X-ray.  Service connection is limited to cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran reports he has occasional left ankle pain (for which he takes over-the-counter medication), he has not identified any underlying pathology, and the record does not show any.  The preponderance of the evidence is against a finding that he has a left ankle disability. Hence, he has not presented a valid claim of service connection for such disability, and the claim of service connection for a left ankle disability must be denied.
	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating may be assigned for hammertoe of all toes, unilateral, without claw foot.  A 0 percent rating is assigned for hammertoe of a single toe.  38 C.F.R. § 4.71a, Code 5282.

It is not disputed that the Veteran has hammertoe of only one toe, the right second toe.  This was demonstrated on the November 2008 VA examination, and the Veteran conceded this at the December 2013 hearing.  Thus, there is no basis on which a higher rating may be assigned under Code 5282.  The Board has considered other pertinent provisions, to include Code 5280 (for unilateral hallux valgus), but finds that none would warrant a compensable rating for the disability picture presented.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the right foot second toe hammertoe (pain and tenderness) are encompassed by the schedular criteria for the 0 percent rating assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against these claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

The appeals seeking service connection for a low back disability, residuals of a right ring finger fracture, and hearing loss are dismissed.

Service connection for a left ankle disability is denied.

A compensable rating for right second toe hammertoe is denied.


REMAND

The Veteran seeks service connection for residuals of a right shoulder injury and for bilateral plantar fasciitis.  His STRs show that he was seen on several occasions for complaints involving the right shoulder.  On examination in September 2007 he had pain on motion.  On the November 2008 VA general medical examination, he was diagnosed with right shoulder pain.  That month, a VA joints examination found he had a normal right shoulder.  Magnetic resonance imaging of the right shoulder with arthrogram at a private facility in December 2013 showed acromioclavicular joint degenerative changes.  

The Veteran's February 2008 service retirement examination report shows he had plantar fasciitis.  Bilateral plantar fasciitis was diagnosed on VA general medical examination in November 2008.  When he was seen at a private facility in February 2013, the assessment was plantar fasciitis.  An ultrasound of the left foot that month was interpreted as consistent with plantar fasciitis.  

In view of the findings in service, and the evidence of current disability a VA examination is needed to properly address the claims of service connection for a right shoulder disability and bilateral plantar fasciitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment he has received, for his shoulders and for plantar fasciitis since his retirement from service, and to submit authorization forms for VA to secure complete records of such evaluations and treatment from any (and all) private providers.  The RO should secure for the record complete clinical records of the evaluations and treatment from all providers identified.
	
2.  After the development ordered above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and etiology of any current right shoulder disability and plantar fasciitis, and the current severity of his left shoulder condition.  The entire record must be reviewed by the examiner in conjunction with the examination.  Regarding the left shoulder disability, studies conducted should include active and passive ranges of motion with notation of any further limitations due to factors such as pain, use, etc.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each right shoulder disability found.

(b)  Please identify the likely etiology for each right shoulder disability found, specifically is it at least as likely as not that it is related to the Veteran's complaints in service.

(c) Does the Veteran have bilateral plantar fasciitis? If so, is there any basis in the evidence of record for dissociating such disability from the plantar fasciitis noted at separation.  If so, please identify such evidence.

(d) Describe in detail all findings pertaining to the left shoulder.  In addition to active and passive ranges of motion, please describe any additional functional limitations due to such factors as pain, weakness, use, etc. 

The examiner must explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


